ORDER

PER CURIAM.
Defendant appeals his conviction, after a jury trial, of forcible rape in violation of § 566.030 RSMo (Cum.Supp.1992), on which he was sentenced to life imprisonment without probation or parole as a persistent offender pursuant to § 558.018 RSMo (Cum. Supp.1993). Defendant also appeals from a judgment denying on the merits, without an evidentiary hearing, his Rule 29.15 motion.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
. , _ , . , The judgments are affirmed m accordance with Rules 30.25(b) and 84.16(b).